Matter of George L. v Karen L. (2019 NY Slip Op 03661)





Matter of George L. v Karen L.


2019 NY Slip Op 03661


Decided on May 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2019

Sweeny, J.P., Gische, Tom, Gesmer, Singh, JJ.


9247 9246

[*1]In re George L., Petitioner-Respondent,
vKaren L., Respondent-Appellant.
In re Karen L., Petitioner-Appellant,
vGeorge L., Respondent-Respondent.


Daniel R. Katz, New York, for appellant.
Law Offices of Randall S. Carmel, Jericho (Randall S. Carmel of counsel), for respondent.
Karen Freedman, Lawyers for the Children, Inc., New York (Shirim Nothenberg of counsel), attorney for the children.

Appeals from orders, Family Court, New York County (Gail A. Adams, Referee), entered on or about February 8, 2018, which dismissed, without prejudice, appellant mother's petition for custody, and, after an inquest, granted the father's petition, awarding him custody of the subject children, unanimously dismissed, without costs, as taken from nonappealable orders.
No appeal lies from either of the February 8, 2018 orders, because both were entered on default, and the petitioner-mother made no motion to vacate either default (CPLR 5511; see e.g. Matter of Daleena T. [Wanda W.], 145 AD3d 628, 629 [1st Dept 2016]). Even if the mother had a meritorious challenge to the Referee's jurisdiction to hear and determine the matter in the absence of her consent, she was required her to move to vacate her default prior to raising that challenge (see Matter of Newmann-Werth v Werth, 165 AD3d 1147, 1148 [2d Dept 2018]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 9, 2019
CLERK